Name: Commission Regulation (EC) No 1387/2000 of 29 June 2000 establishing a forecast balance for the supply to the Canary Islands of cereal products covered by the specific measures provided for in Articles 2, 3, 4 and 5 of Council Regulation (EEC) No 1601/92
 Type: Regulation
 Subject Matter: regions of EU Member States;  cooperation policy;  economic policy;  plant product;  trade;  tariff policy
 Date Published: nan

 Avis juridique important|32000R1387Commission Regulation (EC) No 1387/2000 of 29 June 2000 establishing a forecast balance for the supply to the Canary Islands of cereal products covered by the specific measures provided for in Articles 2, 3, 4 and 5 of Council Regulation (EEC) No 1601/92 Official Journal L 158 , 30/06/2000 P. 0007 - 0008Commission Regulation (EC) No 1387/2000of 29 June 2000establishing a forecast balance for the supply to the Canary Islands of cereal products covered by the specific measures provided for in Articles 2, 3, 4 and 5 of Council Regulation (EEC) No 1601/92THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 1601/92 of 15 June 1992 concerning specific measures for the Canary Islands with regard to certain agricultural products(1), as last amended by Regulation (EC) No 1257/1999(2), and in particular Articles 2 and 3(4) thereof,Whereas:(1) The measures, introduced by Regulation (EEC) No 1601/92 intended to offset as regards the supply of certain cereal products, the geographical situation of the Canary Islands, consist of exemption from import duties (customs duties and agricultural levies), and the grant of aid to encourage the delivery of cereal products from the Community.(2) In accordance with Article 2 of Regulation (EEC) No 1601/92 these arrangements include requirements for direct human consumption, and for processing and packaging in the Islands of products listed in the Annex to the aforementioned Regulation. An assessment of these requirements is made annually in the context of a forecast supply balance which can be revised in the course of the year in the light of developments in the requirements of the Islands. The assessment of the requirements of the processing and packaging industries, as regards products intended for the local market or traditionally dispatched to the rest of the Community, may result in the establishment of a separate forecast supply balance.(3) In order to facilitate administration of the supply balance, a certain margin of flexibility in the allocation of the quantities fixed in the supply balance should be permitted.(4) A forecast supply balance for the products concerned should be established covering the entire 12-month period 1 July 2000 to 30 June 2001.(5) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals,HAS ADOPTED THIS REGULATION:Article 1For the purpose of Articles 2 and 3 of Regulation (EEC) No 1601/92 the quantities in the forecast supply balance which shall benefit, as appropriate, from exemption from import charges in the case of products coming from third countries, or from payment of Community aid in the case of products coming from the Community market, are as indicated in the Annex.Article 2This Regulation shall enter into force on 1 July 2000.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 29 June 2000.For the CommissionFranz FischlerMember of the Commission(1) OJ L 173, 27.6.1992, p. 13.(2) OJ L 160, 26.6.1999, p. 80.ANNEXFORECAST SUPPLY BALANCE FOR THE CANARY ISLANDS FOR THE PERIOD 1 JULY 2000 TO 30 JUNE 2001>TABLE>